                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ROBERT WINNINGHAM,                                                                PLAINTIFF
ADC #655327

v.                                  4:19CV00706-JM-JTK

KENDRA ROBERTS, et al.                                                         DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1. Defendant Bahan's Motion to Dismiss (Doc. No. 10) is GRANTED.

       2. The Motions to Dismiss filed by Defendants Roberts and Russell (Doc. Nos. 12, 14)

are GRANTED in part, with respect to Plaintiff's monetary claims against them in their official

capacities.

       3. The Motions to Dismiss filed by Defendants Roberts and Russell (Doc. Nos. 12, 14)

are DENIED in all other respects.

       IT IS SO ORDERED this 21st day of January, 2020.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE


                                               1
